Case 3:20-cv-12827-MAS-DEA Document 14-5 Filed 12/04/20 Page 1 of 5 PagelD: 453

EXHIBIT 4

 
Case 3:20-cv-12827-MAS-DEA Document 14-5 Filed 12/04/20 Page 2 of 5 PagelD: 454

> Positive

As of: December 4, 2020 5:15 PM Z

Kajla v. Cleary
United States District Court for the District of New Jersey
January 2, 2019, Decided; January 2, 2019, Filed
Civ. No. 18-15449

Reporter
2019 U.S. Dist. LEXIS 61 *; 2019 WL 77067

AJAY KAJLA, Plaintiff, v. HONORABLE PATRICIA D.
BUENO CLEARY, HONORABLE GLENN GRANT,
HONORABLE JOSE L. FUENTES, HONORABLE
ELLEN L. KOBLITZ, HONORABLE DOUGLAS M.
FASCIALE, HONORABLE JOHN C. KENNEDY,
HONORABLE SUSAN L. REISNER, HONORABLE
KATIE A. GUMMER, HONORABLE STUART RABNER,
and OFFICE OF FORECLOSURE, Defendants.

Notice: NOT FOR PUBLICATION

Subsequent History: Reconsideration denied by Kaj/a

v. Cleary, 2079 U.S. Dist. LEXIS 15875 (D.N.J., Jan. 30,

2019)

Affirmed by Kajla v. Cleary, 2020 U.S. App. LEXIS
23080 (3d Cir. N.J., July 23, 2020)

 

 

Prior History: Kajla v. Cleary, 2018 U.S. Dist. LEXIS
202539 (D.N.J.. Nov. 29, 2018)

 

Core Terms

 

state-court, foreclosure, state court, district court,
judgments, proceedings, lienholder

Counsel: [*1] AJAY KAJLA, Plaintiff, Pro se, COLTS
NECK, NJ.

For HON. PATRICIA D. BUENO CLEARY, Retired
Judge, HON. GLENN GRANT, Judge, HON. JOSE L.
FUENTES, Judge, HON. ELLEN L. KOBLITZ, Judge,
HON. DOUGLAS M. FASCIALE, Judge, HON. JOHN C.
KENNEDY, Judge, HON. SUSAN L. REISNER, Judge,
HON. KATIE A. GUMMER, Judge, HON. STUART
RABNER, Chief Justice, OFFICE OF FORECLOSURE,
N.J. Superior Court, Defendants: JOHN FRANCIS
REGINA, LEAD ATTORNEY, OFFICE OF THE
ATTORNEY GENERAL DIVISION OF LAW, TRENTON,
NJ.

Judges: ANNE E. THOMPSON, UNITED STATES
DISTRICT JUDGE.

Opinion by: ANNE E. THOMPSON

Opinion

 

THOMPSON, U.S.D.J.

 

INTRODUCTION

This matter comes before the Court on the Motion to
Dismiss for Lack of Jurisdiction brought by Defendants
Honorable Patricia D. Bueno Cleary, Honorable Glenn
Grant, Honorable Jose L. Fuentes, Honorable Ellen L.
Koblitz, Honorable Douglas M. Fasciale, Honorable
John C. Kennedy, Honorable Susan L. Reisner,
Honorable Katie A. Gummer, Honorable Stuart Rabner,
and the Office of Foreclosure of the New Jersey
Case 3:20-cv-12827-MAS-DEA Document 14-5 Filed 12/04/20 Page 3 of 5 PagelD: 455

Page 2 of 4

2019 U.S. Dist. LEXIS 61, *1

Superior Court (collectively, "Defendants"). (ECF No.
10.) Plaintiff Ajay Kajla ("Plaintiff") opposes. (ECF No.
11.) The Court has decided the Motion after considering
the parties' written submissions without oral [*2]
argument pursuant to Local Civil Rule 78.1(b). For the
following reasons, Defendant's Motion is granted, and
the Complaint is dismissed. Consideration of this matter
is barred by the Rooker-Feldman doctrine.

BACKGROUND

Plaintiff brings this action alleging that his "home was
foreclosed upon illegally and fraudulently.” (Compl. J
5.1, ECF No. 1.) In 2005, Plaintiff obtained a loan and
offered his home as security for the loan. U.S. Bank
Nat'l Ass'n_v. Kajla, 2016 N.J. Super. Unpub. LEXIS
2131, 2016 WL 5210609, at _*1 (N.J. Super. Ct. App.
Div. Sept. 22, 2016), cert. denied Kajla v. U.S. Bank
Nat'l Ass'n, 138 S. Ct. 120, 199 L. Ed. 2d 32 (2017).
Plaintiff eventually defaulted on this loan sometime in
2007, and the lienholder filed a foreclosure complaint on
December 7, 2007. (Compl. | 5.4; Defs.' Br. at 1-2, ECF
No. 10-3.) Plaintiff defaulted on the foreclosure
complaint, and the New Jersey Superior Court
eventually entered judgment of foreclosure in March
2015. Kajla, 2016 N.J. Super. Unpub. LEXIS 2131, 2016
WL_5210609, at *1. Plaintiff filed a motion to vacate the
default judgment on April 9, 2015, but that was denied.
(Compl. J 7.1.) Plaintiff appealed, and on September 22,
2016, the Appellate Division of the New Jersey Superior
Court affirmed the lower court's decision. (Compl. {ff
5.10, 7.6; see also Kajla, 20176 N.J. Super. Unpub.
LEXIS 2131, 2016 WL 5210609, at *1.) Reconsideration
was denied on October 11, 2016. (Compl. J 7.7.)
Plaintiff appealed to the Supreme Court of New Jersey
(id. § 5.11), but the Supreme Court denied
Plaintiff's [*3] petition for certification on January 18,
2017 and denied Plaintiffs motion for reconsideration on
March 9, 2017 (id. J 7.8).

 

Plaintiff also filed motions in New Jersey state court to
stop the foreclosure. Plaintiff filed an emergent motion
to stop the sheriff sale of his home, but that motion was
denied on June 29, 2015. (/d. { 7.3.) Plaintiff appealed
this decision, but it was denied on July 31, 2015. (Id. ff
7.4.) Separately, Plaintiff also sought a temporary
restraining order to stop the sheriff sale, but that was
denied on September 28, 2017. (/d. J 7.9.)

On October 30, 2018, Plaintiff filed the instant action
against Defendants, nine New Jersey state-court judges
and the Office of Foreclosure. Plaintiff alleges three

counts: (1) § 7983 claim based on alleged violations of
Plaintiffs substantive and procedural due process rights
secured by the Fourteenth Amendment (id. FJ 10-20);
(2) fraud pursuant to the Racketeer Influenced _and
Corrupt Organizations Act (RICO), 18 U.S.C. § 1967 et
seg. (id. Tf] 21-30); and (3) "civil rights violations” (id. 1]
31-39).1 Plaintiff requests immediate cessation of any
state-court eviction proceedings, punitive and/or treble
damages, damages as permitted by statute, and
attorneys' fees.

On November 26, 2018, Plaintiff filed a Motion for
Temporary Restraining Order, Emergency Injunctive
Relief, and Order to Show Cause (the "TRO"),
requesting that the Court stay Plaintiffs eviction set for
December 4, 2018. (ECF No. 6.) Defendants opposed
the TRO on November 28, 2018. (ECF No. 7.) The
Court held oral argument on November 29, 2018 (ECF
No. 8), and on that same day, the Court denied the
TRO, finding that Plaintiff likely sought this Court's
review of various state-court proceedings, which would
be barred by the Rooker-Feldman doctrine (Mem. Op. at
2, ECF No. 9).

On December 7, 2018, Defendants filed the instant
Motion to Dismiss, arguing that (1) the Rooker-Feldman
doctrine bars Plaintiffs claims (Defs.' Br. at 3-5), and
alternatively, (2) Defendants are entitled to absolute
judicial immunity (jd. at 6-7). Plaintiff opposed on
December 14, 2018 (ECF No. 11) and filed a request for
judicial notice on December 26, 2018 (ECF No. 12).
Defendants’ Motion is presently before the Court.

LEGAL STANDARD

 

1Although Plaintiff alleges “civil rights violations" in Count
Three (Compl. {| 32), the Court strains to interpret Plaintiff's
exact claim. Despite labeling this count as a civil rights
violation, Plaintiff mostly discusses substantive and procedural
due process secured by the Fifth and Fourteenth Amendments
of the United States Constitution. (See, e.g., id. [*4] J] 36
("Substantive due process is reserved for the most egregious
governmental abuses against liberty or property rights, abuses
that shock the conscience or otherwise offend judicial notions
of fairness and that are offensive to human dignity."); id. J 37
(citing case “addressfing] the Fifth and Fourteenth
Amendments to the Constitution, deprivation of property and
procedural due process").) Plaintiff even quotes 42 U.S.C. §
1983 in the discussion of this count. (See id. J 38.) However,
construction of this count does not change the Court's ultimate
conclusion that the Complaint should be dismissed.
Case 3:20-cv-12827-MAS-DEA Document 14-5 Filed 12/04/20 Page 4 of 5 PagelD: 456

Page 3 of 4

2019 U.S. Dist. LEXIS 61, *4

Under Rule 712(b)(1)_ of the Federal Rules of Civil
Procedure, a defendant may move at any time to
dismiss a complaint for lack of subject matter jurisdiction
on either facial or factual grounds. Gould Elecs. Inc. v.
United States, 220 F.3d 169, 176 (3d Cir. 2000) (citing
Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d
884, 891 (3d Cir. 1977)). tn analyzing a_ facial
challenge, [*5] a court "must consider only the
allegations of the complaint and documents attached
thereto, in the light most favorable to the plaintiff." /d.
(citing Mortensen, 549 F.2d at 891). In considering a
factual challenge, however, a court "may consider
evidence outside of the pleadings.” /d. (citing
Mortensen, 549 F.2d at 897). Regardless of the type of
challenge, the plaintiff bears the "burden of proving that
the court has subject matter jurisdiction.” Coftre/l_v.
Heritages Dairy Stores, Inc.. 2010 U.S. Dist, LEXIS
104308, 2010 WL_3908567, at *2 (D.N.J. Sept. 30,
2010) (citing Mortensen, 549 F.2d at 897).

DISCUSSION

"The Rooker-Feldman doctrine precludes lower federal

courts ‘from exercising appellate jurisdiction over final |

state-court judgments’ because such appellate
jurisdiction rests solely with the United States Supreme
Court." Madera v. Ameriquest Mortg. Co., 586 F.3d 228,
232 (3d Cir. 2009) (citing Lance _v. Dennis, 546 U.S.
459, 463, 126 S. Ct. 1198, 163 L. Ed. 2d 1059 (2006));
see also Rooker v. Fidelity Trust Co., 263 U.S. 413, 44
S. Ct. 149, 68 L. Ed. 362 (1923); D.C. Court of Appeals
v. Feldman, 460 U.S. 462, 103 S. Ct. 1303,_75 L. Ed. 2d
206 (1983) (interpreting 28 U.S.C. § 1257). Section
1257 permits the Supreme Court to review "[final
judgments or decrees rendered by the highest court of a
state in which a decision could be had," but "[s]ince
Congress has never conferred a similar power of review
on the United States District Courts, the Supreme Court
has inferred that Congress did not intend to empower
District Courts to review state court decisions.” Desi's
Pizza, Inc. v. City of Wilkes-Barre, 321 F.3d 411, 419
(3d_ Cir. 2003). The Rooker-Feldman doctrine bars
"cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered
before the [*6] district court proceedings commenced
and inviting district court review and rejection of those
judgments.” Exxon Mobil Corp. v. Saudi_Basic_indus.
Corp., 544 U.S. 280, 284, 125 S. Cit. 1517, 167 L. Ed.
2d 454 (2005). In fact, district courts lack subject-matter
jurisdiction to even entertain such cases. See, ¢.g.,
Manu v. Nat! City Bank of Ind., 471 F. App'x 101, 105
(3d_Cir. 2012) (affirming district court's dismissal

 

pursuant to the Rooker-Feldman doctrine for lack of
subject-matter jurisdiction under Rule 12(b)(7)).

The Rooker-Feldman doctrine bars claims where the
federal claim is “inextricably intertwined" with—as
opposed to collateral or independent from—the state-
court adjudication. /77 Corp. v. Intelnet Int'l Corp., 366
F.3d 205, 210-11 (3d_Cir. 2004). In other words, the
doctrine applies where "(1) the federal plaintiff lost in
state court; (2) the plaintiff complain[s] of injuries caused
by [the] state-court judgments; (3) those judgments
were rendered before the federal suit was filed; and (4)
the plaintiff is inviting the district court to review and
reject the state judgments." Great WV. Mining & Mineral
Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d _Cir.

2010).

Here, Plaintiff seeks relief that is barred by the Rooker-
Feldman doctrine. Plaintiff challenged his foreclosure in
state court, filing numerous motions and appeals, to
which Plaintiff admits. (See Compl. J] 5.10-5.11, 7.1,
7.3-7.4, 7.6-7.9 (discussing Plaintiff's various state-court
motions and appeals).) Plaintiff alleged in the state-court
proceedings [*7] that the foreclosure was fraudulent,
and Plaintiff alleges much of the same here. (Compare
Kajla, 2016 N.J. Super. Unpub. LEXIS 2131, 2016 WL
5210609, at _*7 (stating that Plaintiff alleged that the
recorded assignment to the lienholder was “an illegal
document" that violates state and federal law and that
the lienholder committed fraud by foreclosing on
Plaintiffs home), with Compl. { 9.3 (alleging that "[i]f a
property is obtained . . . in a foreclosure process by
‘manipulation of the court process,’ ‘fraud upon the
court,’ ‘false pretenses,’ ‘false representation,’ and
‘actual fraud' then a [cJourt must take a hard !ook").)
Indeed, Plaintiff continues his fraud argument in his brief
opposing this Motion by delving into the alleged merits
of his claim. (See PIl.'s Br. at 1, ECF No. 11 ("USBank
purchased [Plaintiffs] property for $1000 through
fraudulently induced foreclosure process without proof
of standing or consideration; thus contract fraud
occurred. This purchase was based on fraud. This fraud
was addressed multiple times, in multiple courts with
multiple judges and continually ignored." (emphasis
added)); id. at 3-5 (addressing merits of fraud claim).)
Plaintiff was denied relief in state court, and now seeks
similar relief here in federal court. [*8] Because Plaintiff
seeks "[iImmediate cessation of any State Court
Eviction Proceedings" (Compl. ff 20, 30, 39), which
plaintiff already sought in state court, the Rooker-
Feldman doctrine prevents the Court from entertaining
the Complaint as it lacks jurisdiction to do so. See, e.g.,
Lawrence _v._Emigrant_Mortg. Co.. 2012 U.S. Dist.

 

 
Case 3:20-cv-12827-MAS-DEA Document 14-5 Filed 12/04/20 Page 5 of 5 PagelD: 457

Page 4 of 4

2019 U.S. Dist. LEXIS 61, *8

LEXIS 47020, at *25 (D.N.J. Mar. 30, 2012) (dismissing
per Rooker-Feldman because plaintiff raised same
question of fraud in chancery court).

Although Plaintiff also requests damages for the alleged
fraud and, at times, suggests that Defendants are a
participant of the alleged fraud by not stopping the
lienholder from fraudulently foreclosing on Plaintiffs
home (see Compl. J 9.6 (alleging that Defendants have
“allow[ed] filing of complaints, motions and
reconsiderations without actually fulfilling the Judicial
DUE PROCESS as denied by the NJ and the US
Constitution"), Plaintiffs claims here are still not
independent of his state-court claims. Of course, not all
fraud claims may be barred by the Rooker-Feldman
doctrine. But Plaintiff alleges no specific facts regarding
Defendants’ participation in the alleged fraud other than
Defendants’ judicial opinions that were unfavorable to
Plaintiff. See Fed. R. Civ. P. 9/b) (requiring that plaintiff
plead circumstances surrounding [*9] fraud claim “with
particularity"). Plaintiff instead criticizes Defendants for
"rulfing] without having the knowledge of the
securitization” (Compl. {| 8.2.2.1); "incompetence[,] . . .
not hav[ing] the knowledge of the subject matter,” and
"not read[ing] the case file" (id. J 8.3.4.1); "not even
looking] at or read{ing] the facts presented by Plaintiff"
(id. J 8.5.10.2); and for being "more interested in
preserving the Judgment rather than the interest in the
Case Law" (id. J 8.7.1.2).3 Plaintiff offers specific facts
only to the extent that the lienholder—which is not a
defendant here—fraudulently foreclosed on Plaintiff's
home. He offers no facts that tend to show that the state
courts have perpetuated fraud on their own. Plaintiff
more aptly asks this Court to review and reverse the
state-court judgments, which the Rooker-Feldman
doctrine clearly bars. Other courts have recognized
similar "attempt[s] to overturn a state-court foreclosure

 

2 Even this argument is not a foregone conclusion. See Hua v.
Lehman_XS_Tr. Mortg. Pass-Through Certificates, Series
2007-7N,_U.S. Bank Nat'l Ass'n, 2017 U.S. Dist. LEXIS
156110, at *12 (E.D. Pa. Sep. 25, 2077) (noting that the Third
Circuit "has not applied the fraud exception to the Rooker-
Feldman doctrine" and agreeing that "the case law on the
fraud exception appears to be against application").

 

 

 

3 Plaintiff also provides a table in the Complaint where he
lodges allegations such as "Use of Assigned Power without
giving an Opinion," "Misuse of Assigned Power with an
Opinion," "Ignored the Issues and Passed the Buck,” "Did not
understand but still ruled," and "Biased." (Compl. | 20.) But
again, Plaintiff merely presents conclusory statements with no
specific facts to buttress his allegations.

judgment by cloaking his objections to the [state-court]
decision in a veneer of fraud" where the plaintiff "has not
alleged any specific examples of actual collusion, fraud
or misconduct." Van Tassel v. MidFirst Bank, 2078 U.S.
Dist. LEXIS 151054, at *17-18 (W.D. Pa. Sept. 4, 2078).
Therefore, Defendants' Motion to Dismiss for Lack of
Jurisdiction [*10] is granted.

CONCLUSION

For the reasons stated herein, Defendant's Motion to
Dismiss for Lack of Jurisdiction is granted, and the
Complaint is dismissed. An appropriate order will follow.

Date: 01/02/2019
/s/ Anne E. Thompson

ANNE E. THOMPSON, U.S.D.J.

ORDER

THOMPSON; U.S.D.J.

 

For the reasons stated in this Court's Opinion on this
same day,

IT IS on this 2nd day of January, 2019,

ORDERED that Defendants’ Motion to Dismiss for Lack
of Jurisdiction (ECF No. 10) is GRANTED; and it is
further

ORDERED that Plaintiffs Complaint (ECF No. 1) is
DISMISSED; and it is further

ORDERED that the Clerk close this case.
/s/ Anne E. Thompson

ANNE E. THOMPSON, U.S.D.J.

 

End of Document
